PARALLEL TECHNOLOGY, LLC, a Delaware limited liability company, Plaintiff Below, Appellant,
v.
3COM CORPORATION, a Delaware corporation, Defendant Below, Appellee.
No. 74, 2010.
Supreme Court of Delaware.
Submitted: February 16, 2010.
Decided: February 18, 2010.
Before HOLLAND, BERGER and JACOBS, Justices.

ORDER
CAROLYN BERGER, Justice.
This 18th day of February 2010, it appears to the Court that:
(1) The plaintiff/appellant, Parallel Technology, LLC ("Parallel"), has petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to appeal from the Court of Chancery's January 19, 2010 denial of Parallel's motions for a temporary restraining order and for expedited proceedings. By order dated February 12, 2010, the Court of Chancery denied Parallel's application for certification on the basis that the interlocutory appeal would be futile.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances. We have examined the Court of Chancery's January 19, 2010 ruling according to the criteria set forth in Rule 42 and have concluded that exceptional circumstances as would merit review of the ruling do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.